Citation Nr: 1815691	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1. Whether a previously denied claim for service connection for a heart disorder, to include coronary artery disease, should be reconsidered.

2. Entitlement to service connection for a heart disorder, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from December 1961 to January 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision in which the RO reopened the Veteran's previously denied claim for service connection for coronary artery disease, but denied the claim on the merits. In October 2013, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in December 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2014. 

In his December 2014 substantive appeal, the Veteran requested a Board Hearing before a Veterans Law Judge at the RO. Subsequently, however, in November 2016, he withdrew his hearing request.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA  (Legacy Content Manager) claims processing systems.  

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and to 38 C.F.R. § 20.900(c) (2017). 

, pursuant to 
For reasons made clear below, the Board has characterized the appeal as encompassing both matters set forth on the title page. As explained, the claim adjudicated as a request to reopen is more appropriately characterized as a request for reconsideration, consistent with the provisions of 38 C.F.R. § 3.156(c) (2017).  Moreover, given the decision granting reconsideration (set forth below), the underlying service connection claim is also before the Board. The claim for service connection is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2. In an April 1982 rating decision, the RO denied the Veteran's claim for service connection for coronary artery disease.  Although notified of the denial in a letter dated May 1982, the Veteran did not initiate an appeal.

3. New evidence associated with the claims file since the April 1982 denial includes relevant official service department records not previously considered.


CONCLUSION OF LAW

As pertinent evidence received since the April 1982 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for a heart condition, to include coronary artery disease, are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request for reconsideration of the claim for service connection for coronary artery disease, the Board finds that all notification and development actions needed to fairly adjudicate this matter has have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

By way of background, the Veteran's claim for service connection for coronary artery disease was initially denied by the AOJ in an April 1982 rating decision. According to that rating decision, the evidence of record at the time consisted of medical records from Naval Regional Medical Center, San Diego from May 1979, lay statements from the Veteran contending that he had been treated for cardiac issues in service, and a VA examination performed in May 1980. Notably, there were no service treatment records or service personnel records associated with the claim prior to the AOJ's April 1982 denial, which begins with a disclaimer that "service medical records are not generally available."

Although notified that his claim for service connection for coronary artery disease was denied in a May 1982 notice letter, the Veteran did not initiate an appeal. Moreover, no additional evidence was received within the one-year appeal period following notification of the denial. See 38 C.F.R. § 3.156(b).

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis. See 38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received. 38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the April 1982 denial - specifically, in January 2012, the RO obtained the Veteran's service treatment records and service personnel records. These records are relevant to the Veteran's claim on appeal, as they provide a more complete picture of the Veteran's treatment while he was in the Navy for cardiac symptoms stretching from as early as 1971 through 1979. Here, these records existed at the time of the April 1982 AOJ denial, but were not associated with the claims file or considered by the AOJ until January 2012 after the Veteran filed a claim to reopen the denied coronary artery disease claim in conjunction with new claims for service connection for hearing loss, tinnitus, and a lung condition.

Pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, and effectively renders the prior denial non-final. Therefore, there is no basis for analysis of the claim under 38 C.F.R. § 3.156(a). The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted in full or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later. See 38 C.F.R. § 3.156(c)(iii)(3).


ORDER

The request to reconsider the claim for service connection for a heart condition, to include coronary artery disease, is granted.





REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the de novo claim for service connection for a heart condition, to include coronary artery disease, is warranted

The Veteran is seeking service connection for coronary artery disease, to include as due to exposure to herbicides during the Vietnam Era. With regard to his herbicide exposure claim, the Veteran contends that he was exposed to herbicides during his service aboard the U.S.S. Bennington, where he alleges that he worked closely with aircraft that had recently been ashore in Vietnam.

The Veteran's service personnel records indicate that in February 1967, he was awarded the Vietnam Service Medal for service in the Vietnam Area while he was attached to the U.S.S. Bennington. Military personnel records confirm that he served on the U.S.S. Bennington. The Dictionary of American Naval Fighting Ships records that the U.S.S. Bennington operated off the coast of Vietnam at Yankee Station between November 1966 and April 1967, where it engaged in antisubmarine warfare and search and rescue of downed aviators. Service personnel records indicate that the Veteran was a part of the ship's crew during this campaign, as he was awarded the Republic of Vietnam Campaign Medal and Vietnam Service Medal, with dates of award reflecting periods of service aboard the ship between December 1966 and April 1967. 

With respect to the Veteran's theory regarding herbicide exposure, the Veteran does not assert that he set foot in Vietnam or that his vessel traveled into inland waterways; rather, he asserts that he was exposed to residual herbicides left on aircraft which had recently been ashore in Vietnam, and upon which he worked to repair while aboard the U.S.S. Bennington off  of Vietnam's coast. Associated with the Veteran's claims file in December 2014, is a memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), noting that there is no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides. Also, JSRRC could not verify that a shipboard veteran was exposed to tactical herbicides based on contact with an aircraft that flew over Vietnam or equipment that was used in Vietnam. JSRRC concluded that it could not provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era. 
Notwithstanding the above, there is evidence of record suggesting that the Veteran's heart disorder may have had its onset during service,  In this regard, the Veteran's service treatment records show that he reported chest pains and related cardiac symptoms numerous times throughout his service, notably, first in February 1971 and a second time in April 1979. According to a Report of Medical Examination in February 1971, as noted above, the Veteran reported chest pains. He was examined and given an EKG, which the examiner at the time noted as "normal." The Veteran's service treatment records show extensive clinical treatment and testing for a heart condition between April and May 1979. In April 1979, the Veteran reported to a cardiology clinic at Naval Air Station North Island in San Diego, California, where examiners recorded "1 year history of progressive precordial pain not related to exercise, anxiety, or meals. P.E. normal EKG." 

Service treatment records indicate that following his report of chest pain in April 1979, he was examined by a Navy physician in the same month. The physician noted that the Veteran reported chest pain that occurred during a meal. The examiner opined, "Possible angina pectoris to coronary artery disease. Somewhat atypical in presentation, but I think suggestive during episode at meal." The Veteran was referred to a cardiologist at Naval Regional Medical Center, San Diego, where he was examined. The examiner performed a selective coronary arteriography, during which the Veteran briefly experienced a stoppage of heart rhythm, did not lose consciousness, and was given CPR. The examiner opined that "The coronary arteriograms were entirely normal." He diagnosed the Veteran with "selective coronary arteriography, atypical chest pain of uncertain etiology, noncardiac."

The Veteran filed a claim for service connection for a "heart problem - May 1979" in January 1982. In a February 1982 VA exam, the Veteran was examined for possible heart issues, however his service treatment records were unavailable to the examiner: "Without the benefit of previous chest radiographs for comparison, the current examination of the chest reveals the lungs to be free of active infiltrates, congestion, or neoplasm. The heart is not enlarged. Conclusion: No active disease." As a result, the RO denied his claim on the basis that the Veteran had no current disability. He did not file a timely appeal.

A June 2011 private treatment record reflects  that, the Veteran was diagnosed with coronary artery disease. In January 2012, the Veteran filed a claim for a heart condition, to include coronary artery disease. 

On VA examination in September 2013, the Veteran  diagnosed with ischemic heart disease. The VA examiner opined that the Veteran's ischemic heart disease is most likely not directly secondary to an injury, event, or illness while on active duty. The examiner's rationale was that "he did not have IHD in service." However, the examiner did not address the service treatment records indicating "possible coronary artery disease" while the Veteran was on active duty, nor did the examiner address the Veteran's multiple reports of chest pain, spanning from 1971 to 1979. In September 2013, the RO denied service connection for coronary artery disease, on the basis that the Veteran did not have a heart disorder in service. However, as noted above, the available evidence indicates that the Veteran was evaluated and treated on at least two separate occasions in service several years apart for reports of an onset of cardiac symptoms.

For the above-stated reasons, the Board finds that September 2013 VA examiner's opinion is inadequate. Here, the examiner did not consider the Veteran's service treatment records, which outline extensive cardiac evaluation following reports of chest pain on two occasions several years apart, which suggests an onset of a chronic heart disability in-service.  Notably, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the Board finds that additional AOJ action to obtain an appropriate medical opinion -based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the service connection claim.. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response. See 38 U.S.C. § 5103(b)(1) (2012); see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:


1. Obtain from the Portland VAMC (and any associated facility(ies) all outstanding records of VA evaluation and/or treatment of the Veteran. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for coronary artery disease that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a cardiologist to obtain information as the nature and etiology of all current heart disabilities, including coronary artery disease.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If an examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to diagnosed coronary artery disease, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during active duty service or is otherwise medically related to such service, to include as a result of his reported exposure to herbicides.

In addressing the above, the physician must consider and discuss all pertinent medical evidence, to particularly include  the Veteran's service treatment records noting the Veteran's report of chest pain in February 1971;  his service treatment records dated in April and May 1979 documenting that  was given a full cardiac examination; and the  April 1979 opinion from a Navy physician noting "possible coronary artery disease."

The examiner must also consider and discuss all lay assertions, to include the Veteran's competent assertions as to nature, onset and continuity of symptoms.

Notably, the absence of evidence of diagnosed heart disease and associated treatment in or shortly after service  should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating  the requested opinion. If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


